Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joseph L. Fehribach on 14 March 2022 in response to an interview and proposed Examiner’s Amendment.
The application has been amended as follows: 

In the Claims

Claim 1, line 26,  --the length of--  has been inserted after “and”;
Claim 9, line 18,  --, wherein the teeth of the slider comprise a first profile and the teeth of the second part comprise a second profile which is different from the first profile so that a clearance remains between the teeth of the second part and the teeth of the slider when the slider is engaged with the second part, wherein the clearance and the length of the first tooth are configured--  has been inserted after “second tooth”; and 
Claim 15, line 22,  -- , wherein the teeth of the comb comprise a first profile and the teeth of the second part comprise a second profile which is different from the first 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636